United States Court of Appeals,

                            Fifth Circuit.

                                No. 94-41105.

              Robert Lee GASTON, Petitioner-Appellant,

                                     v.

     John P. WHITLEY, Warden, Louisiana State Penitentiary,
Respondent-Appellee.

                            Oct. 24, 1995.

Appeal from the United States District Court for the Western
District of Louisiana.

Before GARWOOD, DUHÉ and PARKER, Circuit Judges.

      ROBERT M. PARKER, Circuit Judge.

                            I. INTRODUCTION

      Appellant Robert Lee Gaston ("Gaston") was convicted on April

28,   1981,   of   aggravated     rape.      He   was   sentenced   to   life

imprisonment without benefit of parole, probation, or suspension of

sentence.     The conviction and sentence were affirmed on direct

appeal by the Louisiana Supreme Court.

      Gaston sought a writ of habeas corpus in the United States

District Court which was denied.          He then filed an application for

post-conviction relief in the Fourth Judicial District Court, which

was also denied.      An application for writs on post-conviction

relief with the Louisiana Supreme Court was also denied.

      On January 27, 1994, Gaston filed a petition for habeas corpus

with the Western District of Louisiana, complaining of allegedly

erroneous jury instructions and ineffective assistance of counsel.

On September 30, 1994, the district court, concurring with the


                                      1
magistrate's recommendation, denied the petition. Miller filed his

notice of appeal on October 13, 1994.     We affirm.

                           II. ANALYSIS

A. Jury Instructions:

      The jury charge in Gaston's trial in 1981 as it relates to

reasonable doubt stated the following:

     If you entertain any reasonable doubt as to any fact or
     element necessary to constitute the defendant's guilt it is
     your sworn duty to give him the benefit of that doubt and
     return a verdict of acquittal, and even where the evidence
     demonstrates a probability of guilt, yet if it does not
     establish it beyond a reasonable doubt, you must acquit him.
     This doubt must be a reasonable one. That is one found upon
     a real, tangible, substantial basis and not upon a mere
     caprice, fancy or conjecture.     It must be such a doubt as
     would give rise in your minds to a grave uncertainty by reason
     of the unsatisfactory character of the evidence, one that
     would make you feel that you had not an abiding conviction to
     a mortal—moral certainty as to the accused's guilt for that
     degree of assurance which induces a man of sound mind to act
     without doubt upon the conclusion to which his mind leads him.
     If after giving a fair and impartial consideration to all the
     facts in the case you find the evidence unsatisfactory upon
     any single point indispensably necessary to constitute the
     accused's guilt, this would give rise to such a reasonable
     doubt as would justify you in returning a verdict of not
     guilty.

     In Cage v. Louisiana, 498 U.S. 39, 111 S. Ct. 328, 112 L. Ed. 2d
339 (1990), the Supreme Court ruled that a charge very similar to

this one was unconstitutional because it allowed a finding of guilt

based on a degree of proof below that required by the due process

clause of the Fourteenth Amendment. Gaston argues that Sullivan v.

Louisiana, --- U.S. ----, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993),

mandates that Cage be applied retroactively in accordance with

Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334

(1989).


                                2
     In Teague, the Supreme Court stated that "new constitutional

rules of criminal procedure will not be applicable to those cases

which have become final before the new rules are announced," unless

they fall within an exception to the general rule.        Id. at 310, 109

S.Ct. at 1075. The second exception identified by the Teague Court

was that "a new rule should be applied retroactively if it requires

the observance of those procedures that are implicit in the concept

of ordered liberty."       Id. at 314, 109 S.Ct. at 1076 (internal

quotations and citations omitted).

     In Skelton v. Whitley, 950 F.2d 1037 (5th Cir.), cert. denied,

--- U.S. ----, 113 S. Ct. 102, 121 L. Ed. 2d 61 (1992), this court

held that Cage did not fit within this second exception of Teague

and therefore was not retroactive.        Then in Sullivan, however, the

Supreme Court held that the Cage-type error is structural.            "[T]o

hypothesize a guilty verdict that was never in fact rendered—no

matter how inescapable the finding to support that verdict might

be—would violate the jury-trial guarantee."        Sullivan, --- U.S. at

----, 113 S. Ct. at 2082.     "The right to trial by jury reflects ...

a profound judgment about the way in which law should be enforced

and justice administered.       The deprivation of that right, with

consequences that are necessarily unquantifiable and indeterminate,

unquestionably qualifies as structural error."          Id. at ----, 113

S.Ct. at 2083 (internal quotations and citations omitted);             see

also, Harmon v. Marshall, 57 F.3d 763, 764-65 (9th Cir.1995).

Sullivan thus implies that the Cage-type error is "implicit in the

concept   of   ordered   liberty"   and   therefore   should   be   applied


                                     3
retroactively under Teague.            See Adams v. Aiken, 41 F.3d 175 (4th

Cir.1994), cert. denied, --- U.S. ----, 115 S. Ct. 2281, 132 L. Ed. 2d
284 (1995);         and Nutter v. White, 39 F.3d 1154 (11th Cir.1994).

       However, in Victor v. Nebraska, --- U.S. ----, 114 S. Ct. 1239,

127 L. Ed. 2d 583   (1994),    the   Supreme      Court   modified   the   Cage

standard of reviewing allegedly erroneous jury instructions.                       In

Cage, the Court considered how a reasonable juror could have

interpreted the instructions.              Cage, 498 U.S. at 39-41, 111 S.Ct.

at 329. In Victor, the Court disapproved that test and adopted the

following standard:         whether there is a reasonable likelihood that

the jury has applied the challenged instruction in a way that

violates the Constitution.           Victor, --- U.S. at ----, 114 S. Ct. at

1243.       Thus, if Sullivan and Teague command retroactivity here, it

is now Victor, not Cage, which should be applied retroactively.1

       In Victor, the Court disapproved of charges similar to that

which Gaston received.         See Victor, --- U.S. at ---- and ----, 114
S. Ct. at 1248 and 1251.         In a concurring opinion, Justice Kennedy

even       warned   state   courts    that     "[t]he    inclusion   of    words   so

malleable, because so obscure, might in other circumstances have

put the whole instruction at risk."             Id. at ----, 114 S.Ct. at 1251

(Kennedy, J., concurring).           Justice Ginsburg reiterated that point

in her concurrence by stating that "the term "moral certainty'...

should be avoided as an unhelpful way of explaining what reasonable

       1
      A footnote in the unpublished opinion of Smith v. Stalder,
26 F.3d 1118 (5th Cir.1994) (per curiam) stated that Skelton
survives Sullivan and Cage should not be applied retroactively.
Smith, at 2 n. 1. This holding may be questionable, but we need
not address it because Victor controls this case.

                                           4
doubt means."     Id. at ----, 114 S.Ct. at 1252 (Ginsburg, J.,

concurring).    However, the Court held that the wording in question

did not render the instructions taken as a whole unconstitutional.

Id. at ---- and ----, 114 S. Ct. at 1248 and 1251.

     Applying Victor, we note that Gaston's instruction, like the

Cage instruction, used the words "grave uncertainty" and "moral

certainty," the phrases which the Supreme Court warns should be

avoided.       However,   Gaston's         instruction,    unlike    the   Cage

instruction, also included the phrase "that degree of assurance

which induces a man of sound mind to act without doubt upon the

conclusion   to   which   his   mind       leads   him."   Because    of   this

"alternative definition of reasonable doubt," Victor, --- U.S. at

----, 114 S. Ct. at 1250, it is not reasonably likely that the jury

applied the challenged instruction in a way that violates the

Constitution. Therefore, following Victor, we similarly disapprove

of the wording in Gaston's charge but hold that it did not render

the instruction unconstitutional in this case.

B. Ineffective Assistance of Counsel:

      Gaston's other claim is that he was deprived a fair and

impartial trial as a result of his attorney's failure to object to

the allegedly erroneous jury instruction on reasonable doubt.

Gaston's trial was nine years before the Supreme Court declared the

instruction in question unconstitutional in Cage.                   Failure to

object to the instruction in light of the state of the law at the

time does not constitute deficient performance.            See Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).


                                       5
     Accordingly, the district court's denial of Gaston's petition

is hereby AFFIRMED.




                                6